                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ROBERT DUNAWAY,                                        )
                                                       )
                                Plaintiff,             )
                                                       )
                        v.                             )       No. 2:19-cv-00308-JMS-MJD
                                                       )
FTI HOLDINGS and JULIAN DROZDOWSKI,                    )
                                                       )
                                Defendants.            )


                                              ORDER
         On August 5, 2019, Defendants Julian Drozdowski and FTI Holdings filed a Motion to

Consolidate in which they request that this case be consolidated with another case against the same

Defendants, Mark Ruthrauff v. Julian Drozdowski and FTI Holdings, 2:19-cv-00309-JMS-MJD. 1

Defendants argue that the Plaintiffs in both cases—Mr. Dunaway and Mr. Ruthrauff—were in the

same car that was involved in the automobile accident that is the subject of both lawsuits. [Filing

No. 17 at 1.] Defendants argue that both Mr. Dunaway and Mr. Ruthrauff are represented by the

same counsel and are presenting claims for monetary damages for personal injuries and property

damage. [Filing No. 17 at 1.] Mr. Dunaway responds that consolidation for purposes of discovery

is appropriate, but that the cases should not be consolidated for trial. [Filing No. 18 at 1.]

         The Court has reviewed the allegations in both cases, and the Court agrees with the parties

that most of the discovery issues are common to both lawsuits. The Court also notes that

Magistrate Judge Dinsmore is assigned to both cases. Because of this overlap in the two cases,

the Court finds that consolidation is appropriate for discovery purposes. See Fed. R. Civ. P. 42(a)

(“If actions before the court involve a common question of law or fact, the court may:…(2)


1
    Defendants filed a Notice of Consolidation in the Ruthrauff case on August 8, 2019.
consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay.”).

However, because it is not yet clear that consolidation for trial would avoid prejudice or promote

judicial economy, consolidation of the cases for trial is not appropriate at this stage. Houseman v.

U.S. Aviation Underwriters, 171 F.3d 1117, 1121 (7th Cir. 1999).

       Accordingly, the Court GRANTS IN PART Defendants’ Motion to Consolidate, [17], to

the extent that discovery in this case shall be coordinated with discovery in Cause No. 2:19-cv-

00309-JMS-MJD for discovery only. The Court requests that Magistrate Judge Dinsmore confer

with all parties to coordinate discovery. The Court DENIES IN PART Defendants’ Motion to

Consolidate to the extent it declines to consolidate the matters for trial.




      Date: 9/16/2019




Distribution via ECF only to all counsel of record.
